Title: To James Madison from James Mercer, 12 May 1790
From: Mercer, James
To: Madison, James


Dear Sir—Virginia. Fredericksbg. May 12th. 1790.
Your favour to Mr. Page, of the 27th Ulto. came to that Gentlemans hands as early as might be—but a Negociation being then on Hand between the Trustees of the Fredericksbg Academy and a Gentleman of Massachusets, who had undertaken to fill the vacant Professorship in our Academy on certain terms we cou’d not decide as to the Gent: mentioned by your Friend Doctor Johnston untill we shou’d hear from Massachusets and Mr. Page being obliged abroad before we cou’d hear from the Gentleman of Massachusets your favour was left with me to answer according as the event shou’d render necessary.
The last Post brought the acceptance of our Terms from the Gentleman of Massachusets, with advice that he shou’d set out immediately for the Academy. This Sir obliges the Trustees to consider the vacancy filled, but as many things fall between the Lip & the Cup we shall be happy to hold this second chance, in Case of accident & in Case it can be done without any disappointmt. to the Gentleman mentioned by Doctor Johnston—of which we shall beg leave to advise you on the arrival of, or a disappointment in the Gentleman at present engaged.
I am authorized by the Trustees to present to you Sir their thanks for your attention to this business—in which I most cordially join as an Individual.
As I know it will give you pleasure to hear of the progress of our Infant Seminary, I do myself the honour of assuring you that we have the most sanguine hopes of our academy’s rewarding by it’s success the Zeal & Labour of its patrons, we have suffered a Loss of the Scholars in the Mathematical & English School for want of a Professor but we have had a very considerable increase in the gramar School & doubt not but that we shall very shortly reestablish the other Schools—And shou’d We succeed in obtaining the Funds we are now endeavouring at, I am confident the Fredericksbg Academy will have more Scholars than has ever yet been in any Seminary in Virga.
Give me leave to add my sincere wishes for your felicity as an individual & as much happiness as a statesment [sic] as Congress will admit of—and be assurd I am with real esteem Yr. respectfull & very huble Servant
Js. Mercer
